DETAILED ACTION

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3, in lines 1-2, claims “wherein the preformed pull tabs are separate element adhered at a base thereof to the roll”; however, the originally filed specification does not make any mention of the preformed pull tab having a base or that the preformed pull tab, when provided as a separate element, has a base and the separate element is adhered to the roll of adhesive tape at the separate element’s base.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 1, “preformed pull tabs are separate element” should read “preformed pull tabs are separate elements”.
In claim 4, line 2, “an adhesive have adhesive strength” should read “an adhesive having an adhesive strength”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galo (U.S. 6,756,102).
Regarding claim 1, Galo teaches a roll of adhesive tape (Abstract, Fig. 1) having adhesive and a non-adhesive obverse surfaces (16, 18, Fig. 1, Col. 3, lines 18-21 and 28-31) and having a series of sequential preformed pull tabs positioned on the non-adhesive surface and spaced from each other by a predetermined length (32, Fig. 1, Col. 3, lines 32-34) and wherein a portion of the adhesive tape adjacent each pull tab and parallel thereto is weakened whereby a section of tape is severed at the weakened portion with a lifting and pulling on a prior positioned pull tab (24, perforations, Fig. 1, Col. 3, lines 21-23 and 32-34) and wherein the adjacent pull tab acquires a free end to permit the adjacent pull tab to sequentially operate as a pull tab for lifting and pulling of a next length of tape and severing of a next sequential weakened portion (Figs. 1 and 3).
Regarding claim 2, Galo teaches wherein the weakened portion is comprised of a perforation of the tape extending across a width of the tape (24, perforations, Fig. 1, Col. 3, lines 21-23).
Regarding claim 5, Galo teaches wherein the preformed pull tabs comprise sections of the adhesive tape which are free of any adhesive (32, Fig. 1, Col. 3, lines 32-34).

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Pat. Pub. 2017/0037281).
Regarding claim 1, Johnson teaches a roll of adhesive tape (Abstract) having adhesive and a non-adhesive obverse surfaces (10, 20, Figs. 1 and 2, Paragraph [0013]) and having a 60, Figs. 1 and 2, Paragraph [0013]) and wherein a portion of the adhesive tape adjacent each pull tab and parallel thereto is weakened whereby a section of tape is severed at the weakened portion with a lifting and pulling on a prior positioned pull tab (50, cut target section, Figs. 1 and 2, Paragraphs [0013]-[0014]) and wherein the adjacent pull tab acquires a free end to permit the adjacent pull tab to sequentially operate as a pull tab for lifting and pulling of a next length of tape and severing of a next sequential weakened portion (cut target section disposed within non-adhesive section, Figs. 1 and 2, Paragraph [0013]).
Regarding claim 2, Johnson teaches wherein the weakened portion is comprised of a perforation of the tape extending across a width of the tape (Paragraph [0014]).
Regarding claim 5, Johnson teaches wherein the preformed pull tabs comprise sections of the adhesive tape which are free of any adhesive (60, Fig. 2, Paragraph [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Navis (U.S 5,800,894) in view of Johnson (U.S. Pat. Pub. 2017/0037281).
Regarding claim 1, Navis teaches a strip of adhesive tape (Abstract) having adhesive and a non-adhesive obverse surfaces (12, 14, Fig. 1, Col. 4, lines 40-44) and having a series of sequential preformed pull tabs positioned on the non-adhesive surface and spaced from each other by a predetermined length (45, extension, Figs. 5 and 8, Col. 5, lines 5-7) and wherein a portion of the adhesive tape adjacent each pull tab and parallel thereto is weakened whereby a section of tape is severed at the weakened portion with a lifting and pulling on a prior positioned pull tab (60, cut line, Fig. 6, the cut circle will be parallel to the pull tab at the top and bottom points of the circle; additionally, the cut region can be any shape, e.g. a line, Col. 6, lines 54-64) and wherein the adjacent pull tab acquires a free end to permit the adjacent pull tab to sequentially operate as a pull tab for lifting and pulling of a next length of tape and severing of a next sequential weakened portion (Fig. 8).
Navis fails to teach wherein the adhesive tape is in a roll.
Johnson teaches a roll of adhesive tape (Abstract) having adhesive and a non-adhesive obverse surfaces (10, 20, Figs. 1 and 2, Paragraph [0013]) and having a series of sequential preformed pull tabs positioned on the non-adhesive surface and spaced from each other by a predetermined length (60, Figs. 1 and 2, Paragraph [0013]) and wherein a portion of the adhesive tape adjacent each pull tab and parallel thereto is weakened whereby a section of tape is severed at the weakened portion with a lifting and pulling on a prior positioned pull tab (50, cut target section, Figs. 1 and 2, Paragraphs [0013]-[0014]) and wherein the adjacent pull tab acquires a free end to permit the adjacent pull tab to sequentially operate as a pull tab for lifting and pulling of a next length of tape and severing of a next sequential weakened portion (cut target section disposed within non-adhesive section, Figs. 1 and 2, Paragraph [0013]).  Johnson further teaches the adhesive tape can be provided in a roll or strip (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive tape of Navis be in a roll as taught by Johnson as an alternative way to provide an adhesive tape instead of in strips.
Regarding claim 3, Navis teaches wherein the preformed pull tabs are comprised of pinched together adjacent sections of the tape with adhesive to adhesive bonding of the adjacent sections (Fig. 2-4; Col. 4, line 48 – Col. 5, line 4).
Regarding claim 4, Navis in view of Johnson teaches wherein the preformed pull tabs are separate element adhered at a base thereof to the roll of adhesive tape (extension, Col. 4, lines 8-10).  
While Navis in view of Johnson fails to teach the pull tab is adhered to the roll of adhesive tape with an adhesive having a strength greater than the adhesive of the tape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the pull tab (extension) would have to have an adhesive on it in order to adhere to the adhesive tape and that the adhesive on the pull tab (extension) would have an adhesive strength greater than the adhesive of the adhesive tape in instances when the adhesive tape is removable from a surface and the pull tab is used to aid in removing the adhesive tape from the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 20, 2021